Citation Nr: 0117748	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension with 
history of myocardial infarction secondary to service-
connected renal colic.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1954 and is a combat veteran of the Korean War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for hypertension with history of myocardial infarction 
secondary to service-connected renal colic.  

In September 2000, the Board requested the opinion of a 
medical expert associated with VA, and the veteran was so 
informed.  The opinion of a medical expert dated in November 
2000 was thereafter associated with the claims file.  In 
January 2001, a copy of that opinion was forwarded to the 
veteran's representative at the Board, and he was given the 
opportunity to submit additional evidence or argument in 
support of the appeal.  In February 2001, the representative 
submitted additional evidence in the form of a medical 
opinion from Craig N. Bash, M.D., together with additional 
argument, and these submissions were associated with the 
claims file.  The veteran waived initial RO consideration of 
the medical opinion submitted.  

A rating decision dated in December 1997 denied the veteran's 
claim of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.30 based on the need for 
convalescence.  A rating decision dated in March 1998 denied 
an evaluation in excess of 30 percent for the service-
connected renal colic and a temporary total disability 
evaluation under 38 C.F.R. § 4.30.  The veteran disagreed 
with these determinations, and statements of the case were 
issued to the veteran and his representative in October 1999 
addressing these issues.  A timely substantive appeal was not 
received with respect to either issue.  In addition, the 
veteran's claim of entitlement to a total compensation rating 
based on individual unemployability was denied by a rating 
decision dated in July 1997, and the veteran was so informed 
later the same month.  He does not appear to have initiated a 
timely appeal of this determination.  In written arguments 
dated in February 2000 and February 2001, however, the 
veteran's representative again raised these issues.  The 
issues of entitlement to an increased rating for service-
connected renal colic, a temporary total disability 
evaluation under 38 C.F.R. § 4.30, and a total disability 
rating based on individual unemployability due to service-
connected disability have not been developed for appellate 
consideration and are referred to the RO for action deemed 
appropriate.  


REMAND

The service medical records are essentially negative for 
complaints or findings of hypertension, although a physical 
examination in December 1953, when the veteran was in some 
distress with left flank pain, revealed blood pressure of 
132/92.  However, the initial impression was left renal 
calculus; hypertension was not diagnosed.  The veteran's 
blood pressure when examined for separation in January 1954 
was 110/80 and a chest X-ray was negative.  His 
cardiovascular system was normal on clinical examination.  A 
VA examination in September 1954 was similarly negative for 
complaints or findings of hypertension or hypertensive 
cardiovascular disease.  His blood pressure at that time was 
134/80.  

Essential hypertension was not shown until many years 
following separation.  The veteran maintains that his 
essential hypertension was caused or chronically worsened by 
his service-connected renal colic.  Service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The service medical records, which are extensive, are replete 
with reports of treatment for kidney stones.  Thus, a rating 
decision dated in October 1954 established service connection 
for recurrent renal colic, which was rated as hydronephrosis 
under Diagnostic Code 7509 of the rating schedule.  

The post service history is also reflective of episodic 
hospitalizations and treatment for kidney stones, ureteral 
stones, and urethral stricture.  The evidence of record from 
the early 1970's does not, however, confirm the presence of 
hypertension or hypertensive cardiovascular disease until 
many years following service.  In August 1980, the veteran 
was privately hospitalized with a chief complaint of urinary 
retention.  An examination on admission revealed a blood 
pressure of 170/100.  The veteran underwent a direct vision 
urethrotomy at that time that confirmed the preoperative 
diagnosis of urethral stricture.  

The elevated blood pressure noted on the foregoing admission 
appears to be the first indication of a persisting blood 
pressure problem, although a blood pressure reading of 120/90 
was noted when the veteran was hospitalized by VA in January 
1962 for chronic cystitis and a suspected renal calculus.  

When the veteran was hospitalized at a private facility for 
the fifth time on July 25, 1981, with a long history of renal 
colic, the admitting diagnoses were probable renal colic, and 
probable urethral stone; arteriosclerotic heart disease was 
to be ruled out.  

The veteran was privately hospitalized at a different 
facility on July 30, 1981, when he complained of right flank 
pain.  It was noted that this was his third hospitalization 
at that facility.  A history of recurrent ureteral calculi, 
as well as a history of urethral stricture was noted.  On 
admission, he was felt to have a right ureteral calculus at 
the ureterovesical junction (UCJ); a history of multiple 
ureteral stones with known uric dysuria and hypercalcinuria; 
and previous urethral strictures, probably resulting from 
multiple stone manipulations and spontaneous stone passage.  
His ECG during hospitalization revealed extensive T-wave and 
anterior inversion.  A chest X-ray was unremarkable.  The 
veteran underwent an operation for the stone, and the 
diagnosis on discharge was right ureteral calculus.  

The diagnoses following a VA hospitalization in November 1982 
included hypertensive cardiovascular disease, on medications.  
The report of hospitalization indicates that his medications 
included Lasix and hydrochlorothiazide.  He was still on 
hydrochlorothiazide when he was hospitalized by VA in April 
1989 for a right ureteral calculus.  The diagnoses on 
discharge included hypertension.  

A private ECG during a hospitalization for urinary calculus 
and urinary tract infection in December 1996 indicated the 
possibility of a posterior infarct, although it was 
interpreted as showing only sinus bradycardia with normal 
tracing.  

Thereafter, the veteran was followed by VA physicians for a 
variety of complaints, prominently including his service-
connected renal colic with kidney stones.  The veteran was 
hospitalized at a VA medical center (VAMC) for kidney stones 
in December 1996.  When he was seen a day prior to admission, 
it was noted that he had a significant history of 
urolithiasis, urethral strictures and calculi.  Attempts at 
catheter insertion were difficult.  He was unable to urinate, 
and the urology service was consulted.  A catheter was then 
passed, and he was admitted for gross hematuria.  He was 
hospitalized at a VAMC in 1997 for urinary tract infections.  

In March 1997, the veteran underwent a flexible cystoscopy 
for dilation of the urethra performed by VA.  The 
postoperative diagnosis was urethral stricture with benign 
prostatic hypertrophy obstruction.  

The pertinent diagnoses following a VA examination in May 
1997 were recurring episodes of kidney stones with renal 
colic, recurring urinary tract infections, and proteinuria 
and red blood cells in the urine on examination that day.  

A VA treatment note dated in August 1997 reveals great 
concern that the veteran's frequent episodes of kidney stones 
were severely impacting his blood pressure, which was already 
difficult to manage.  His blood pressure was then 182/116.  
The treating physician concluded that, conceivably, the 
veteran's blood pressure problems were not caused by 
arteriosclerotic heart disease but were due to the profound 
effect that the kidney stones had on his renal function.  
However, serum chemistries revealed normal kidney function.  
A retrograde urogram at that time resulted in an impression 
of apparent prostatic enlargement.  The prostatic urethra was 
said to be narrow.  

On VA examination in October 1997, the diagnoses included 
arterial hypertension, not well controlled, and a history of 
anterior urethral stricture treated by frequent self-
dilatations using a catheter.  The veteran also indicated 
that he did not think that he had had a heart attack in 1971 
but, rather, that he had gallstones.  An electrocardiogram 
(ECG) in October 1997 was normal.  

A VA examination in April 1999 culminated in a diagnosis of 
nephrolithiasis status post multiple extractions with a right 
renal stone currently with residuals.  It was also concluded 
that the veteran had urethral stricture that was more likely 
than not secondary to the passage of the stones or to 
manipulations of the urinary tract to retrieve the stones in 
the past.  

The VA examiner in April 1999 stated that he had reviewed the 
medical record and that he disagreed with the comment in the 
record that there was any connection between the renal colic 
and hypertension.  The examiner thought that the veteran had 
essential hypertension that might cause him to have transient 
episodes of elevated blood pressure.  However, the examiner 
felt that the renal colic "more likely than not" did not 
have any long-term effect on blood pressure or the control of 
blood pressure.  

In an opinion dated in November 2000, the Chief of the 
Nephrology/Hypertension Section at a VAMC stated that he and 
his colleagues had carefully reviewed the medical records and 
noted that the veteran had had renal stones for more than 40 
years and had been found to have hypertension for a period of 
at least 20 years.  The nephrologist said that they found it 
very difficult to establish an association between the 
recurrent episodes of renal stones and the development or 
severity of hypertension.  The physician stated that despite 
the veteran's age, his renal function remained extremely well 
preserved, which made the possibility of establishing a link 
between hypertension and renal dysfunction due to renal 
stones very difficult.  The physician therefore concurred 
with the opinion "of one of the consultants" that suggested 
that the veteran has renal stones as well as essential 
hypertension without evidence of a relationship between the 
two disease entities.  

In his February 2001 report, Dr. Bash, a neuro-radiologist 
retained by the veteran's representative, opined that the 
veteran's obstructive uropathy led to his hypertension.  As 
with the 2000 opinion of the VA nephrologist noted above, Dr. 
Bash did not actually examine the veteran but based his 
opinion on a review of the veteran's medical records.  He 
said that he agreed with the VA treating physician's 
statement of August 1997.  

Dr. Bash stated that it was clear from the record that the 
veteran had had several procedures attempting to eliminate 
his urethral strictures that were caused by his service 
acquired renal stones and subsequent passage.  Dr. Bash noted 
that the veteran had a thick-walled bladder that was likely 
due to longstanding increased bladder pressures secondary to 
his service-related urethral strictures.  Dr. Bash said that 
in February 2001 the veteran had an abnormally high BUN and 
creatinine.  (A laboratory report from the Carolinas Medical 
Center dated in February 2001 shows a blood urea nitrogen 
(BUN) of 23 (reference range:  8-20 mg/dl and a creatinine of 
1.3 (reference range:  0.7-1.2 mg/dl).  Dr. Bash said that it 
was his opinion that the veteran's service-caused urethral 
strictures had caused the veteran to have increased 
intravesicular pressure leading to a thick-walled bladder and 
renal damage (obstructive uropathy).  Dr. Bash said that it 
was also his opinion that his obstructive uropathy had led to 
his hypertension.  Citing a standard medical text, Dr. Bash 
noted that hypertension is commonly associated with renal 
disease of diverse causes.  Individuals with obstructive 
uropathy may have hypertension from (1) fluid retention, (2) 
increased renin secretion, and (3) decreased synthesis of 
medullary vasodepressor substances.  See 1 Cecil Textbook of 
Medicine 591 (J. Claude Bennett, M.D., & Fred Plum, M.D., 
eds., 20th ed. 1996).  (The 20th edition contains a nearly 
identical passage to the one contained in the 19th edition 
that was cited by Dr. Bash.)  

Dr. Bash also stated that the VA nephrologist may not have 
reviewed the entire record because the veteran "clearly had 
hypertension in Dec[ember] 1953 linked to his in service 
stone disease."  Furthermore, Dr. Bash said, the generic 
link between hypertension and the veteran's stone disease was 
his urethral stricture, which had led to his obstructive 
uropathy.  Dr. Bash said that this obstructive uropathy was 
not well screened for by routine BUN and creatinine levels 
because a great deal of renal damage occurs before these 
laboratory tests are abnormal.  Dr. Bash said that the 
veteran had a very high renin level and that renin directly 
elevated blood pressure by way of angiotensin, as described 
by Cecil.  The veteran's renin was likely elevated in 
response to his obstructive uropathy.  Dr. Bash summarized by 
saying that he disagreed with the VA nephrologist because it 
was his opinion that the veteran had long-standing 
obstructive uropathy secondary to his service-acquired stone 
disease that had led to his thick-walled bladder and renal 
damage (recently noted elevated BUN, creatinine and renin), 
which had caused his hypertension.  

In his opinion, Dr. Bash noted a "[p]atient history 
interview" with the veteran on February 22, 2001, although 
his statement is dated February 10, 2001.  However, the copy 
of record was faxed, apparently to the veteran's 
representative, on February 27, 2001, and the date of 
February 10, 2001, may represent the date of a initial draft 
of this statement.  In any case, he refers to reports that do 
not appear to be of record and must be acquired before a 
final decision can be rendered.  

Although Dr. Bash reviewed the entire record, he is not a 
nephrologist, urologist or cardiologist.  On the other hand, 
the opinion of the nephrologist is largely conclusory and 
does not address the renal complications addressed by Dr. 
Bash.  The opinion of the VA examiner in April 1999 notes the 
veteran's extensive renal history but finds that the renal 
problems and hypertension are unrelated.  The VA examiner 
indicated that the veteran's essential hypertension caused 
transient episodes of elevated blood pressure and that the 
proteinuria noted on examination was "a modest amount," 
although protein had been noted in the veteran's urine on 
laboratory analyses by VA in February 1997, May 1997, August 
1997, September 1997, and October 1997.  The proteinuria is 
suggestive of renal disease, and the spikes in blood pressure 
and difficulty of management must be viewed against the 
background of a history of treatment for hypertension that 
included hydrochlorothiazide and Tenormin over a number of 
years.  (The veteran appears to be on Lisinopril for his 
hypertension currently.)  The examiner's opinion does not 
explain why it was necessary to place the veteran on 
hydrochlorothiazide as early as 1982.  

Moreover, the VA nephrologist's opinion in 2000 reflected a 
tone of skepticism rather than outright dismissal of a link 
between the veteran's renal disease and his hypertension.  
The nephrologist's opinion relied, to a certain extent, to 
the finding of good renal function - even in recent years as 
the hypertension progressed.  Dr. Bash maintains, however, 
that obstructive uropathy is not well screened for by routine 
BUN and creatinine levels because a great deal of renal 
damage occurs before these laboratory tests are abnormal.  

The Board observes that urethral stricture is a separate 
ratable disability under Diagnostic Code 7518 from the renal 
colic for which service connection is in effect.  Dr. Bash's 
opinion turns on an alleged association between complications 
of renal colic culminating in obstructive uropathy on the one 
hand and the development of essential hypertension on the 
other.  The issue of entitlement to service connection for 
urethral stricture secondary to the service-connected renal 
colic is inextricably intertwined with the issue of 
entitlement to secondary service connection for hypertension 
or hypertensive cardiovascular disease.  

This issue would seem to be inextricably intertwined with the 
issue currently in appellate status.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue.)  Hence, adjudication of the issue now 
before the Board must be deferred pending the outcome of the 
intertwined issue.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which, among other things, eliminates the requirement that 
claims be well grounded and redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00 (all of the Act's provisions apply to claims filed 
before the effective date of the Act but not final as of that 
date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
On remand, the RO must ensure that all development and 
notification requirements of the Act are satisfied.  

In view of the current posture of the case and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
renal disability and hypertension or 
hypertensive cardiovascular disease at 
any time since his VA examination in 
April 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record and associate them with the claims 
file.  This should specifically include 
the medical reports and patient history 
interview referred to by Dr. Bash in his 
opinion of February 2001.  

2.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded VA examinations by a 
cardiologist and a nephrologist who have 
not previously examined him to determine 
the nature and extent of any essential 
hypertension or hypertensive 
cardiovascular disease found to be 
present.  Any indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examining physicians are 
requested to review the claims file in 
detail, including the service medical 
records and this remand, confer, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that the veteran's service-
connected renal colic and any associated 
complications caused or permanently 
worsened any essential hypertension or 
hypertensive cardiovascular disease found 
to be present.  The cardiologist is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that any 
essential hypertension or hypertensive 
cardiovascular disease found to be 
present is related to the complaints and 
findings noted in service, as suggested 
by Dr. Bash in his opinion of February 
2001.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  In particular, the physicians 
are requested to specifically address the 
opinions expressed by Dr. Bash in his 
written submission of February 2001.  

4.  In connection with review of the 
claim currently on appeal, the RO should 
adjudicate the inextricably intertwined 
claim of entitlement to service 
connection for urethral stricture 
secondary to service-connected renal 
colic.  In so doing, the RO should 
undertake any development that it deems 
advisable, to include an examination by a 
urologist in order to obtain a nexus 
opinion.  Then, the RO should 
readjudicate the claim of entitlement to 
service connection for hypertension with 
history of myocardial infarction 
secondary to service-connected renal 
colic.  In resolving the issues of 
secondary service connection, the RO 
should consider the holding in Allen v. 
Brown, noted above.  

5.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

6.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate opportunity 
to respond.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



